
	
		I
		112th CONGRESS
		2d Session
		H. R. 5789
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2012
			Mr. Polis (for
			 himself, Ms. DeLauro,
			 Ms. Schakowsky,
			 Mr. Filner, and
			 Mr. Carnahan) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To authorize the Secretary of Agriculture to implement a
		  certain interim final or final rule regarding nutrition programs under the
		  Richard B. Russell National School Lunch Act and the Child Nutrition Act of
		  1966.
	
	
		1.Short titleThis Act may be cited as the
			 School Lunch Improvements for
			 Children’s Education Act or the SLICE Act.
		2.Authorization for
			 the Secretary of Agriculture to implement a certain interim final or final
			 ruleThe Secretary of
			 Agriculture may implement an interim final or final rule regarding nutrition
			 programs under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751
			 et seq.) and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.)
			 that—
			(1)requires crediting
			 of tomato paste and puree based on volume;
			(2)implements
			 science-based sodium reduction targets; and
			(3)establishes a
			 whole grain requirement.
			
